DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112:
 Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element is limited by the description in the specification when 35 U.S.C. 112 or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112 or pre-AIA  35 U.S.C. 112, sixth paragraph:
	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder for performing the claimed function; 
	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112 or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112 or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112 or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112 or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112 or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under 35 U.S.C. 112 or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112 or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is/are: “combustion phase determining means” and “a pressure determining means” in claims 1, 2, 4, and 7. The specification defines the combustion phase determining means to be “a pressure sensor installed at least partially within the cylinder” or “a crank 
Because this/these claim limitation is/are being interpreted under 35 U.S.C. 112 or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation interpreted under 35 U.S.C. 112 or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112 or pre-AIA  35 U.S.C. 112, sixth paragraph; or present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112 or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4, and 7-12 is/are rejected under 35 U.S.C. 102 as being anticipated by Orlosky.
Regarding claim 1, Orlosky discloses a method for controlling injection of a non-combustible fluid into an internal combustion engine (Abstract), the internal combustion engine includes at least one cylinder 14a (Fig. 1, shown), at least one non-combustible fluid injector 56 (Col. 6, Lns. 47-48), at least 
Regarding claim 2, Orlosky discloses the method according to claim 1, wherein characterized in that the combustion phase determining means determines a pressure in the cylinder, and the control unit determines the combustion phase by comparing said determined pressure with a target pressure (Col. 4, Lns. 45-50, the module determines the pressure drop and the amount of water accordingly and thus must have a predetermined limit according to a drop).
Regarding claim 4, Orlosky discloses the method according to claim 1, wherein characterized in that the control unit: determines the amount of non-combustible fluid to be injected based on an internal combustion engine state, determines a pressure within the cylinder by the combustion phase determining means being a pressure determining means, compares said determined pressure with the target pressure for determining the combustion phase, and corrects the amount of non-combustible fluid to be injected based on the comparison result (Col. 4, Lns. 45-50, the module determines the pressure drop and the amount of water accordingly, wherein if pressure is being used and an amount altered at least partially on pressure drop amount this would be a correction amount).
Regarding claim 7, 
Regarding claim 8, Orlosky discloses the method according to claim 1, characterized in that the internal combustion engine is a gasoline engine (Col. 7, Ln. 20, the engine may be gasoline or diesel).
Regarding claim 9, Orlosky discloses a control unit of an internal combustion engine configured to carry out the method according to claim 1 (Fig. 1, control module 20, shown)
Regarding claim 10, Orlosky discloses an internal combustion engine including the control unit according to claim 9 (Fig. 1, control module 20, shown with the engine).
Regarding claim 11, Orlosky discloses a computer program product storable in a memory comprising instructions which, when carried out by a computer, cause the computer to perform the method according to claim 1 (Fig. 1, control module 20, shown, wherein “control modules” are known in the art to be computers of a standard type).
Regarding claim 12, Orlosky discloses a computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the method according to claim 1 (Fig. 1, control module 20, shown, wherein “control modules” are known in the art to be computers of a standard type which can carry out the methods).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlosky.
Regarding claim 5, Orlosky discloses the method according to claim 1, but fails to specify wherein characterized in that the control unit repeatedly performs at least the steps of determining the pressure within the cylinder, comparing the determining pressure with a target pressure and correcting the amount of non-combustible fluid to be injected, wherein the corrected amount of non-combustible fluid to be injected is stored for using it in a subsequent combustion cycle.
However, while Orlosky does not specify how often its data and corrections are updated, it is sufficiently well-known in the art for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Orlosky to continuously be updating its values and storing them for use in each cycle of the engine as applicable in order to maintain a continuously updated and correctly functioning device.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlosky in view McQuillen et al (US 2018/0171935).
Regarding claims 3 and 6, Orlosky discloses the method according to claim 1, but fails to disclose wherein characterized in that the control unit determines an amount of the non-combustible fluid to be injected by feedforward control and corrects the amount of the non-combustible fluid to be injected based on the determined combustion phase by feedback control; and wherein characterized in that the control unit reduces the amount of non-combustible fluid to be injected compared to the amount determined by feedforward control when the determined combustion phase is delayed compared to a target combustion phase.
McQuillen discloses an engine having a water injection system (Abstract) wherein the control system modifies the amount of water being injected and makes use of a feed-forward feedback control 
Orlosky’s lack of specification of having a feedback control mechanism means that one of ordinary skill in the art before the filing date of the invention would have found it obvious to make use of similar water injection amount feedback control systems to modify the device of Orlosky in order to add a feedforward control system to it such that it would have allowed for a greater accuracy in its correction amounts of its water injection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is 272-1050. The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. If you would like assistance from a USPTO Customer 






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747